Citation Nr: 0008450	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  92-54 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.





INTRODUCTION

The veteran had active service from October 30, 1970, to 
November 25, 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1991 rating decision by the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the above-noted claim.  During the course of the 
appeal, the claims file was transferred to the St. 
Petersburg, Florida, RO, which maintains jurisdiction over 
this case.  The case was previously before the Board in March 
1994, when it was remanded for additional development.  

In April 1999, the RO reopened the veteran's claim and denied 
it on the merits.  Having found that new and material 
evidence had been submitted, the Board also reopened the 
claim for service connection for a bilateral foot disorder in 
August 1999 and remanded it for an additional medical 
opinion.  The requested development has been completed to the 
extent necessary, and the Board now proceeds with its review 
of the appeal.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  The veteran's entrance examination showed no 
abnormalities of the feet.  He was assigned a physical 
profile of  "1" for the lower extremities.

3.  Seven days after entry onto active duty, the veteran was 
noted to have scars and x-ray evidence of bilateral 
degenerative osseous changes of the feet.  

4.  The veteran's bilateral foot disorder existed prior to 
entry into service and is not the result of disease or injury 
during service.

5.  During service, the veteran was treated for his foot 
disorder.  He was discharged from service due to this 
condition, and he was assigned a physical profile of  "3" 
for the lower extremities.

6.  There is competent medical evidence that the veteran's 
bilateral foot disorder increased in severity during his 
military service.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for a bilateral foot disorder, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The veteran's bilateral foot disorder preexisted his 
entry into military service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).

3.  The veteran's bilateral foot disorder was aggravated by 
active military service, and service connection is therefore 
warranted for this condition.  38 U.S.C.A. §§ 1110, 1111, 
1153, and 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, and 
3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose that on 
entrance examination on October 7, 1970, examination of the 
feet was normal.  The veteran denied any foot trouble.  He 
was assigned a physical profile of  "1" for the lower 
extremities.

A November 5, 1970, Medical Board report indicated the 
veteran complained that his feet were painful especially 
after walking short distances.  X-rays revealed bilateral 
degenerative osseous change of the feet.  He reported that he 
was originally treated for painful bumps on his feet by a 
civilian doctor in 1965.  He was in a cast for three months.  
After the casts were removed, he had some remission but was 
never completely pain free.  He had surgery for removal of 
two accessory bones in his feet in 1966.  Physical 
examination revealed that range of motion of the feet and 
ankles was restricted and painful.  There were two scars, 
each two inches long, over the medial aspect of both 
navicular bones.  The Medical Board determined that the 
veteran's foot disorder existed prior to service, and that he 
was medically unfit for induction.  He was assigned a 
physical profile of  "3" for the lower extremities.

After service, the veteran was hospitalized at the Brooklyn, 
New York, VA Medical Center (VAMC) in July 1974 for treatment 
of an abscess in the sacral region.  He complained of 
arthritis of both feet.

The veteran was afforded a VA feet examination in March 1996.  
He stated that during active service he developed a limp and 
foot pain while running.  The examiner diagnosed moderate 
degenerative joint disease in the tarsal area bilaterally and 
tarsal coalition of the talocalcaneal joint bilaterally and 
cuboid navicular joints bilaterally with peroneal spastic 
flat foot bilaterally.  The veteran was re-examined by VA in 
December 1996.  Pertinent diagnoses included degenerative 
joint disease about the tarsal bones of the feet and 
navicular cuboid synostosis about the right foot with 
possible syndesmosis or synchondrosis of the talocalcaneal 
joints bilaterally.  

On VA examination in January 1999, the veteran stated that 
during service he suffered accumulative trauma, i.e., 
marching and jogging, to his feet that aggravated his 
symptoms.  He recounted his history for the examiner.  The 
examiner diagnosed severe degenerative arthritis of the 
bilateral tarsal joints with osteophyte formation and 
limitation of range of motion, and pain with activity.  The 
examiner indicated that he reviewed the veteran's service 
medical records, which showed that his examination prior to 
his October 1970 service indicated that his feet were normal, 
and he started having pain during his military service with 
marching and jogging.  The examiner opined that since his 
service medical records were the only records that were 
available from that time period,  "it is reasonable to 
deduct that his symptoms had been aggravated due to the x-
rays that he had during that 27-day period."  The examiner 
also opined that  "the degenerative arthritis that he has is 
most likely due to the partial coalition that he has had and 
most likely would have evolved despite the 27 days of 
military service he had.  However, according to the records 
he did not have any symptoms when he first went in the 
military and when he was released he was released because of 
a medical discharge." 

The same examiner that saw the veteran in January 1999 re-
examined him in September 1999.  The examiner reviewed the 
claims file in detail.  The veteran reported that while 
running in his boots during basic training, he had a 
considerable amount of foot pain.  The examiner diagnosed 
severe degenerative arthritis of the bilateral metatarsal 
joints as well as the first metatarsal joint with osteophyte 
formation and limitation of range of motion and pain with 
activity.  The examiner stated:

In response to the first question, did the 
veteran's foot disorder undergo a permanent 
increase in severity during active service from 
October 30, 1970, to November 25, 1970, the 
answer is that the [veteran's] foot did undergo 
an increase in severity according to medical 
records.  In the medical records the initial 
examiner in October of 1970 mentioned that his 
feet were normal and he had normal gait.  
However, seven days after the [veteran] entered 
the military, x-rays and examination revealed 
that he had some major arthritis changes.  It is 
unlikely that he developed those arthritis 
changes during those seven days that he was in 
the military; however, he was not painful when 
he came into the military and he was painful 
when he left the military.  Therefore, it is 
reasonable to say that his symptoms were 
aggravated during his military service.  
However, how permanent this was is unclear; and 
I cannot give an educated opinion about that.

In response to is it indisputable that the 
increase in severity was attributed to the 
natural progress of the disease, it should be 
mentioned that mostly likely than not the 
[veteran] would have had progression of his 
bilateral feet deformities as a natural progress 
of this disease . . . It is reasonable that he 
would have had progressive disease as part of 
his natural history and would develop more and 
more arthritic changes.  

Was the underlying foot condition worsened 
during [the veteran's] military service?  It 
should be mentioned yes, according to record, 
the [veteran] entered the military with a 
painless foot and left the military with a 
painful foot.  Therefore it is reasonable to 
conclude that the [veteran's] condition worsened 
while he was in the military.  How permanent 
were these changes in unknown, and no educated 
guess could be given to that.

As far as natural history of the tarsal 
coalition with degenerative changes goes, it 
should be noted that it is reasonable that the 
[veteran's] foot condition, including the 
degenerative arthritis that he has, is most 
likely due to the tarsal coalition that he has 
and most likely would have evolved despite the 
short military service that he had. . . It is 
impossible to develop x-ray evidence of 
arthritis changes within seven days of being in 
the military, and therefore this was a pre-
existing condition.


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
his entrance examination.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  In this case, the veteran's 
enlistment examination indicated no abnormalities of the 
feet.  

However, the presumption of soundness can be rebutted by 
clear and unmistakable evidence that a disorder existed prior 
to entry into service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (1999).  
If universally recognized medical principles establish the 
existence of a disorder prior to entry into service, no other 
confirmation is needed.  38 C.F.R. § 3.303(c) (1999).  In 
addition, with notation or discovery during service of such a 
residual condition as scars with no evidence of the pertinent 
antecedent active disease or injury during service, the 
conclusion must be that it preexisted service.  Id.  
Similarly, manifestations of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disability could not have originated in so short a period 
will establish pre-service existence thereof.  Id.

Only seven days after the veteran's entry onto active 
service, he was noted to have scars and x-ray evidence of 
bilateral degenerative osseous changes of the feet.  He gave 
a history of foot surgery prior to service, and the VA 
examiner in September 1999 stated that it was impossible to 
develop x-ray evidence of arthritis changes within seven days 
of being in the military, and that this was a pre-existing 
condition.  Accordingly, the presumption of soundness is 
rebutted by clear and unmistakable evidence.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(1999).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The veteran's claim for service connection is plausible in 
that he had a preexisting foot condition that was 
asymptomatic upon entry into service and became symptomatic 
during service.  The September 1999 VA examiner concluded 
that the veteran experienced an increase in his foot 
disability during service.  The service medical records 
support this opinion.  First, the veteran's contentions 
regarding aggravation of his foot condition after running and 
marching are credible.  His service medical records show that 
his feet were symptomatic.  Physical examination revealed 
that range of motion of the feet and ankles was restricted 
and painful 

Second, when a preexisting condition worsens during service 
and then improves with treatment so that it is no worse upon 
discharge than it was upon induction, then the presumption of 
aggravation is not raised.  Verdon v. Brown, 8 Vet. App. 529, 
537 (1996).  However, it cannot be said that the veteran's 
flare-up during service improved with treatment so that it 
was asymptomatic on discharge.  The veteran's foot disability 
had clearly increased in disability between his induction and 
discharge from service, in that he was asymptomatic upon 
entry into service and symptomatic upon discharge from 
service.  Upon induction into service, he was assigned a 
physical profile of  "1" for his lower extremities.  See 
McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (citations 
omitted) (Under the categories of PULHES, the "L" stands 
for "lower extremities" including the feet and legs).  "An 
individual having a numerical designation of '1' under all 
factors is considered to possess a high level of medical 
fitness and, consequently, is medically fit for any military 
assignment." Id.  Upon discharge from service, the veteran 
was assigned a physical profile of "3" for his lower 
extremities.  The number  "3" indicated that the veteran 
"ha[d] one or more medical conditions or physical defects 
which required certain restrictions in assignment within 
which the individual is physically capable of performing 
military duty."  Para. 7-3, Army Regulation (AR) 40-501.  
The assigned profiles upon induction and discharge from 
service support the conclusion that there was an increase in 
disability during service.  The Board concludes that there is 
sufficient objective evidence of an increase in the foot 
disability during the veteran's military service to raise the 
presumption of aggravation.

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, medical records have been obtained and an 
examination provided.  Therefore, VA has satisfied its duty 
to assist the appellant in the development of this claim. 

In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) and (b) (1999).  Although the medical evidence 
indicates that it is the natural progress of the veteran's 
foot condition, including the degenerative arthritis, to 
evolve, there is a lack of clear and unmistakable evidence 
that the increase in the severity of the veteran's foot 
disability during service was due to the natural progress of 
the disability.  The VA examiner's opinion indicated only 
that the veteran's foot disability would have most likely 
evolved despite his military service.  It is VA's burden to 
rebut the presumption of aggravation with clear and 
unmistakable evidence.  The VA examiner's opinion did not 
provide clear evidence, in that it further indicated that it 
was an educated guess as to permanency could not be provided.  
These statements indicate that, from a medical standpoint, 
there is no way to conclude with certainty whether the 
veteran's aggravation of his foot disability during his 
military service was due to the natural progress of this 
disease.  The very high burden imposed in order to rebut the 
presumption of aggravation not having been met, the Board 
finds that the veteran's bilateral foot condition was 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1111 and 1153 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304, and 3.306 (1999).


ORDER

Entitlement to service connection for a bilateral foot 
disorder by aggravation is granted.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


